


Exhibit 10.1


    




IEC ELECTRONICS CORP.
2011 EMPLOYEE STOCK PURCHASE PLAN
AMENDMENT 1


This Amendment amends the 2011 Employee Stock Purchase Plan (the “Plan”) of IEC
Electronics Corp. (the “Corporation”) which Plan was approved by the
stockholders of the Corporation on February 1, 2012. This Amendment was approved
by the Compensation Committee of the Board of Directors of the Corporation
pursuant to authority granted by Sections 2.09 and 10.01(a) of the Plan.




Section 2.09 of the Plan is amended to read in its entirety as follows:


2.09    Enrollment Period means, with respect to a given Purchase Period, (i)
that period beginning on February 20, or if later, three days after the
Corporation publicly releases its earnings for its first fiscal quarter, and
ending the last day of February, or (ii) that period beginning on August 20, or
if later, three days after the Corporation publicly releases its earnings for
its third fiscal quarter, and ending the last day of August, in each case during
which Employees may elect to participate in order to purchase Stock at the end
of that Purchase Period in accordance with the terms of this Plan. The duration
and timing of Enrollment Periods may be changed or modified by the Committee




Adopted by the Compensation Committee of the Corporation on May 21, 2014




